UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6951



RICHARD G. DAVIS,

                                                 Plaintiff - Appellant,

          versus


C. ALLEN, Housing Unit Manager (ICA) Greens-
ville Correctional Center; P. CARTER, Clas-
sification & Records Unit Member (C.C.B.); J.
RAY, Classification & Records Unit Member
(C.C.B.),

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-254-2)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Gregg Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Gregg Davis appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Davis v. Allen, No. CA-01-254-2 (E.D. Va. May

15, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2